The opinion of the court was delivered by
Miller, J.
The defendant, W. L. Tisdale, convicted and sentenced for manslaughter, takes this appeal, relying on a number of bills of exception.
Our view, with respect to. one of these bills, disposes of the case.
One of the jurors empaneled on the trial was one of the posse that searched for the accused. That search, with the view to the arrest, was prosecuted for three days and extended to a parish beyond that in which the killing occurred. It was participated in by citizens and members of the coroner’s jury, and from whom the juror, to use his own language, heard all about the ease. The character of this posse, the earnestness exhibited by it in the protracted and extended search, the conversation of the juror with the members of the coroner’s jury, the bearing of which on the question of the guilt of the accused may well be inferred, all suggest the unfitness of a member of that posse to serve on the petit jury. A trial of the prisoner by the sheriff and the posse arresting him would certainly strike the mind, to say the least, as not consistent with the impartial jury guaranteed the accused in criminal prosecutions. The empaneling of one of the posse on the petit jury was to that extent an abridgment of the pvisoner’s right to a fair trial. True, we have the rather scant expression of the juror on his voir dire; he thought he could try the case on the law and evidence. We think his relation to the subject disqualified him from making the attempt, and the peremptory challenge of the prisoner should have been sustained. It is to be borne in mind the prisoner exhausted all his peremptory challenges. Those who take an active part in bringing the prisoner to justice should not have imposed on them the other function of trying the accused in whose apprehension they have exhibited a zeal inevitably calculated to incapacitate them from giving him a fair •trial.
Reluctant as we are to reverse a verdict for error in empaneling the jury, we feel constrained in this case to direct a new trial.
*195It is therefore ordered, adjudged and decreed that the sentence of . the defendant be reversed, and that the case be remanded and he be held for another trial before a proper jury.
Rehearing refused.